DETAILED ACTION
This is a final Office action addressing applicant’s response 04 February 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 9 and 12, are cancelled; and
Claims 5-8, 10, 11, 13 and 14 are pending and examined.

Disposition of the Present Application
Applicant filed a response under 37 CFR 1.111 dated 04 February 2022.  The response included a notice of appeal.  As the response had not been addressed, the notice of appeal is premature.  As a result, the examiner provides the present Office action.  See MPEP 1204 Section II for information regarding appeals.

Amendments made to the Application
Applicant should respectfully ensure that all amendments comply with 37 CFR 1.121 and MPEP 714.  Upon cursory review, the examiner noticed several instances where the amendments made did not comply with the above requirements.  For example, claims 13 and 14 have the status of “new”, however, the language is underlined, which is not proper.  Another example is as the claims have been renumbered, the claim dependency has respectively changed from the previously submitted claims, however, these changes are not shown.  To expedite prosecution, the examiner interpreted the amendments as best understood.  Future submissions containing such issues, however, may result in a non-compliant or non-responsive notice. 

Drawings
Applicant’s replacement drawing dated 04 February 2022, is entered.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 13 and 14, where the pillow has more than one inclined top surface and the respective angle (claim 13), or the “surfaces” (plural) as applied to the “horizontal bottom surfaces” (claim 14)  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Objection - New Matter:
The amendment filed 04 February 2022, is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  

The added material which is not supported by the original disclosure is as follows, and much of it includes matters addressed in the Office action dated 03 August 2021: as an initial matter, the language under the substitute specification headings labeled “Description of Related Art”, “Brief Summary of the Invention” and “Brief description of the Drawings” is either description of prior art, which is already admitted to be in existence, or are features which are inherent or previously mentioned about the present invention.  As a result, it is not considered new matter.  The language under the “Detailed Description of the Invention”, however, is replete with language that is considered new matter.  See 37 CFR 1.132 and MPEP 2163.06 and 2163.07 which discusses New Matter.  The disclosure directed to the present invention must be present in the originally filed disclosure, or it may be considered new matter.  For example, the originally filed disclosure dated 38 March 2019, does not disclose “very soft memory foam”, did not appear in the originally filed disclosure. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
35 USC 112(a) – new matter:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 9-11, 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 5: “very soft memory foam” did not appear in the disclosure as originally filed.  As a result, this is considered new matter.

Claim 9: The apparatus of claim 5 wherein:
the height of the shorter substantially rectangular surface ranges from one fourth to ten inches,
the height of the taller substantially rectangular surface ranges from one to twelve inches
the length from the shorter substantially rectangular surface to the taller substantially rectangular surface ranges from twelve to sixty inches
the width from one substantially right trapezoidal surface to the other substantially right trapezoidal surface ranges from five to thirty inches and 
the angel of inclination of the inclined substantially rectangular top surface ranges from one to forty five degrees with respect to the substantially horizontal rectangular bottom surface.  No language is provided in the original disclosure regarding specific dimensions and angles.

Claim 10: A pillow apparatus comprising: 
one inclined top surface; and 
consisting of very soft memory foam.  No language is provided in the original disclosure regarding materials.

Claim 11: The apparatus of claim 10 wherein the angle of inclination of the inclined top surface ranges from one to forty five degrees with respect to the substantially horizontal bottom surface.  This claim has the same issues addressed in claim 9 above.

Claim 13: A pillow apparatus comprising:
more than one inclined top surface; and
consisting of very soft memory foam. No language is provided in the original disclosure as to the “more than one inclined top surface” or how many surfaces can constitute “more than one” as no ceiling is provided as to this range; no language is provided in the original disclosure as to the the “very soft memory foam” material.

Claim 14: The apparatus of claim 13 wherein:
the inclined top surfaces are adjacent to each other longitudinally or laterally; and 
the angel of inclination of the inclined top surfaces range from one to forty-five degrees with respect tot eh substantially horizontal bottom surfaces. No language is provided in the original disclosure as to the claimed angles or the relationship of the inclined top surfaces.  “[S]ubstantially horizontal bottom surfaces” did not appear in the disclosure as originally filed, as “surfaces” indicates more than one bottom surface is present. 

35 USC 112(b) – indefiniteness:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
	Claims 5-8 and 14: “horizontal” as it appears in the claims is indefinite as this is a direction relative to the surface of the Earth and not with respect to the invention.  In other words, “horizontal” is a constant direction regardless of the orientation of the invention.

	Claims 5, 10 and 13: “very soft memory foam” as it appears in the claims is indefinite as “very soft” is a relative term of art and the metes and bounds of what constitutes “very soft” cannot be determined based on the language provided.

	Claim 6: in addition to the above, “one surface” lacks antecedent basis and is indefinite as to if this is one of the two surfaces (e.g., “one surface of the two surfaces…” would remedy this issue; “the other surface” is indefinite for the same reason and “one surface” above.

	Claim 7: in addition to the above, the claims has the same issues raised with claim 6, which will not be repeated here for brevity.  Further, “the leg” and “the bases” lack antecedent basis and it is unclear what these limitations reference.

	Claim 14: in addition to the above matter, “longitudinally or laterally” is indefinite as no orientation point is provided to determine the metes and bounds of what constitutes “longitudinally or laterally”; “the substantially horizontal bottom surfaces” is indefinite as “surfaces” indicates more than one bottom surface is present, so it is unclear how multiple surfaces can be horizontal.  Further, “surfaces” is indefinite as to the metes and bounds of how many surfaces can be present.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata as evidenced by Cho (U.S. Publication 2014/0075676) and Reeves (U.S. Patent 7,203,983).  The claims are interpreted as best understood.

Claim 5: Sakata discloses a pillow apparatus comprising:
one inclined substantially rectangular top surface (10)
a substantially horizontal rectangular bottom surface (12) and 
four surfaces (as shown) each forming a different edge with the inclined substantially rectangular top surface and each forming a different edge with the substantially horizontal  rectangular bottom surface (as shown).
Saka does not teach the very soft memory foam.  As disclosed, the member may be made from foam (Col. 5, lines 15-20).  The examiner takes Official notice that memory foam is well known in the art of such systems based on the ability to conform to a shape and return to its original shape when pressure is no longer applied.  “Very soft” memory foam would be used based on the desired softness of the pillow.  As evidenced by Cho, paragraph [0007], while not necessarily desired, “soft” memory foam may be used.  See also Reeves Col. 4, lines 26-33, which teaches soft memory foam (or viscoelastic) pillows are known in the art.

Claim 6: the obvious modification of Sakata provides the apparatus of claim 5, wherein:
two of the four surfaces have the following properties:	
the two surfaces are opposite each other (the front and back surface as provided)
one surface of which has a greater height than the other surface and forms an acute angle with the inclined rectangular top surface (as shown),
one surface has a lesser height than the other and forms an obtuse angle with the inclined substantially rectangular top surface (as shown),
the two surfaces are substantially perpendicular to the substantially horizontal rectangular bottom surface (as shown and best understood) and
the two surfaces are substantially rectangular (as shown and provided).

Claim 7: the obvious modification of Sakata provides the apparatus of claim 5 wherein:
two of the four surfaces (the trapezoidal surfaces) have the following properties:
the two surfaces are opposite each other (as shown),
the two surfaces are substantially perpendicular to the substantially horizontal rectangular bottom surface (as shown and provided) and 
the two surfaces are substantially right trapezoidal; and each substantially right trapezoidal surface rests on the leg that forms a substantially right angle with each of the bases (as shown and best understood).

Claim 8: Sakata discloses the apparatus of claim 5 except wherein:
the height of the shorter substantially rectangular surface ranges from one fourth to ten inches;
the height of the taller substantially rectangular surface ranges from one to twelve inches;
the length from the shorter substantially rectangular surface to the taller substantially rectangular surface ranges from twelve to sixty inches;
the width from one substantially right trapezoidal surface to the other substantially right trapezoidal surface ranges from five to thirty inches, but it does disclose the angle of inclination of the inclined substantially rectangular top surface ranges from one to forty five degrees (Col. 10, lines 22) with respect to the substantially horizontal rectangular bottom surface.  Sakata further provides numerous dimensions available, which cannot be compared to the present invention based on the language as claimed (Col. 9, line 62 - Col. 10, line 35) as these are not the same features being measured.  It would have been obvious at the time of filing to a person having ordinary skill in the art to have this limitation because optimization of a limitation will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such a limitation is critical.  See M.P.E.P. §2144.05 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454 (CCPA 1955) (Claimed process which was performed at a temperature between 40C and 80C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100C and an acid concentration 10%.)  One having ordinary skill in the art would have the claimed dimensions based on the desired size of the invention.   

Claim 10: Sakata discloses a pillow apparatus comprising one inclined top surface (as shown in Fig. 1, generally).  Saka does not teach the very soft memory foam.  As disclosed, the member may be made from foam (Col. 5, lines 15-20).  The examiner takes Official notice that memory foam is well known in the art of such systems based on the ability to conform to a shape and return to its original shape when pressure is no longer applied.  “Very soft” memory foam would be used based on the desired softness of the pillow.  As evidenced by Cho, paragraph [0007], while not necessarily desired, “soft” memory foam may be used.   See also Reeves Col. 4, lines 26-33, which teaches soft memory foam (or viscoelastic) pillows are known in the art.

Claim 11: the obvious modification of Sakata discloses the apparatus of claim 10 wherein the angle of inclination of the inclined top surface ranges from one to forty five degrees (Col. 10, line 22) with respect to the substantially horizontal bottom surface.  


Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larenas (U.S. Patent 7,168,114) as evidenced by Cho.

Claim 13: Larenas discloses a pillow apparatus comprising: 
more than one inclined top surface (13, 15, 21 as shown).  While Larenas does not disclose a very soft memory foam, it is clear that it may be made of “any suitable material” including foamed material (Col. 6, lines 50-60).  The examiner takes Official notice that memory foam is well known in the art of such systems based on the ability to conform to a shape and return to its original shape when pressure is no longer applied.  “Very soft” memory foam would be used based on the desired softness of the pillow.  As evidenced by Cho, paragraph [0007], while not necessarily desired, “soft” memory foam may be used.  See also Reeves Col. 4, lines 26-33, which teaches soft memory foam (or viscoelastic) pillows are known in the art.  

Claim 14: the obvious modification of the prior art provides the apparatus of claim 13 wherein: 
the inclined top surfaces are adjacent to each other longitudinally or laterally (as shown and best understood); and 
the angle of inclination of the inclined top surfaces range from one to forty five degrees with respect to the substantially horizontal bottom surfaces (see Col. 6, lines 20-35 which has the claimed range of angles).  As a result, In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).

Response to Arguments
Applicant provided no remarks with respect to the prior Office action, so the examiner reserves comment at this time.  
Further, the applicant provided no arguments or remarks regarding the taking of Official notice.  To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate.  As a result, the taking of Official notice is deemed admitted.  While noting that the language directed to the Official notice was amended into several of the claims, a rejection was made in the prior Office action addressing the same language in previous claims now cancelled (compare e.g., claim 5, line 7 of the present claims to claim 5 of the claims dated 12 July 2021, renumbered to claim 10 in the Office action dated 03 August 2021 – see page 20 of said action).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649